 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Jerry Dean Woods,                                   No. CV-18-00685-PHX-DJH
10                  Petitioner,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          This matter is before the Court on Petitioner’s First Amended Petition for Writ of
16   Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1) (the “Petition”), Respondents’
17   Notice of Prior Habeas Petitions and Request for Clarification (Doc. 13), and the Report
18   and Recommendation (“R&R”) issued by United States Magistrate Judge James F. Metcalf
19   on February 28, 2019 (Doc. 15). In his R&R, Judge Metcalf recommends dismissing the
20   First Amended Petition without prejudice to Petitioner seeking authorization from the
21   Ninth Circuit Court of Appeals to file a successive habeas petition and that a Certificate of
22   Appealability be denied. (Doc. 15 at 9).
23          Judge Metcalf advised the parties that they had fourteen days to file objections and
24   that the failure to file timely objections would “be considered a waiver of a party’s right to
25   de novo consideration of the issues, [] . . . and will constitute a waiver of a party’s right to
26   appellate review of the findings of fact in an order or judgment entered pursuant to the
27   recommendation of the Magistrate Judge…” (Id. at 9-10 (citing States v. Reyna-Tapia, 328
28   F.3d 1114, 1121 (9th Cir. 2003) (en banc) and Robbins v. Carey, 481 F.3d 1143, 1146-47
 1   (9th Cir. 2007)). The parties have not filed objections and the time to do so has expired.
 2   Absent any objections, the Court is not required to review the findings and
 3   recommendations in the R&R. See Thomas v. Arn, 474 U.S. 140, 149 (1989) (The relevant
 4   provision of the Federal Magistrates Act, 28 U.S.C. § 636(b)(1)(C), “does not on its face
 5   require any review at all . . . of any issue that is not the subject of an objection.”); Reyna-
 6   Tapia, 328 F.3d at 1121 (same); Fed.R.Civ.P. 72(b)(3) (“The district judge must determine
 7   de novo any part of the magistrate judge’s disposition that has been properly objected to.”).
 8          Nonetheless, the Court has reviewed the R&R and agrees with its findings and
 9   recommendations. The Court will, therefore, accept the R&R and dismiss the Petition. See
10   28 U.S.C. § 636(b)(1)(C) (“A judge of the court may accept, reject, or modify, in whole or
11   in part, the findings or recommendations made by the magistrate judge.”); Fed.R.Civ.P.
12   72(b)(3) (same).
13          Accordingly,
14          IT IS ORDERED that Magistrate Judge Metcalf’s R&R (Doc. 15) is accepted and
15   adopted as the order of this Court.
16          IT IS FURTHER ORDERED that the First Amended Petition for Writ of Habeas
17   Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1) is DISMISSED without prejudice to
18   Petitioner seeking authorization from the Ninth Circuit Court of Appeals to file a
19   successive habeas petition.
20          IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing
21   Section 2254 Cases, a Certificate of Appealability and leave to proceed in forma pauperis
22   on appeal are denied because dismissal of the Petition is justified by a plain procedural bar
23   and jurists of reason would not find the procedural ruling debatable.
24          IT IS FURTHER ORDERED that Respondents’ Request for Clarification
25   (Doc. 13) is DENIED as moot.
26   …
27   …
28   …


                                                  -2-
 1         IT IS FINALLY ORDERED that the Clerk of Court shall terminate this action and
 2   enter judgment accordingly.
 3         Dated this 9th day of April, 2019.
 4
 5
 6                                              Honorable Diane J. Humetewa
 7                                              United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
